DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 20, 2019.  Claims 1 – 8 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites a driving support apparatus comprising: a communication 
device configured to be able to at least communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control; and a processor configured 

Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes. The preamble 
of claim 1 recites a driving support apparatus, and the body of the claim positively recites two structural elements: a communication device and a processor.  Therefore, claim 1 is directed to an apparatus.

Does claim 8 fall into one of four of the statutory categories?  Yes. The preamble of claim 8 recites a method, and the body of the claim positively recites a series of steps.  Therefore, claim 8 is directed to a process.

	Step 2A – Prong 1
Do claims 1 and 8 recite a judicial exception?  Yes. The claims recite the limitations of determining, upon receiving a stop request by a passenger who is riding in 

Step 2A – Prong 2
Do claims 1 and 8 integrated the judicial exception into a practical application?  
No.  The claims recites two additional element: a communication device and sending a stop command for moving the vehicle to the stop location to the vehicle-mounted device of the vehicle through the communication device.  The communication device is recited at a high level of generality, i.e., as a generic communication device performing a generic communication function of transmitting/receiving data.  The sending a stop command is also recited at a high level of generality and considered a form of insignificant extra-solution activity. The sending a stop command limitation is no more than mere instructions to apply the exception using a communication device.  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception.   Therefore, the claims are directed to the abstract idea.

Step 2B 
Do claims 1 and 8 provide an inventive concept?  No.   As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent claims 2 – 5 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 5 are either recited at a high level of generality, amount to mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   Therefore, claims 1 – 5 and 8 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0079519 A1 to Hwang et al. (herein after “Hwang et al. publication").
As to claim 6,
the Hwang et al. publication discloses a vehicle comprising: 
an operation device operated by a passenger (see ¶17 for “the passenger terminals”); 
a vehicle-mounted device that (see ¶15 for “a driver terminal”), upon detecting that the operation device has been operated to request a stop, sends a stop request to a driving support apparatus, and receives a stop location, together with a stop command, from the driving support apparatus (see ¶17); and 
an automatic driving control module that moves the vehicle to the stop location, in response to the stop command received by the vehicle-mounted device.  (See ¶17.)

As to claim 7,
the Hwang et al. publication discloses a driving support system comprising a vehicle-mounted device installed in a vehicle that is under automatic driving control (see ¶15 – ¶17), and a server (810) connected to at least the vehicle-mounted device communicatable with each other through a network (see ¶19 and ¶56 - ¶82), wherein upon receiving a stop request by a passenger who is riding in the vehicle from a mobile terminal of the passenger or the vehicle-mounted device of the vehicle, the server determines a stop location in accordance with the stop request, generates a driving route of the vehicle from a present location of the vehicle to the stop location, and calculates a stop time required to stop the vehicle at the stop location based on the driving route to the stop location, and when the stop time is less than an allocated time for the stop request, the server sends a stop command for moving the vehicle to the stop location to the vehicle-mounted device of the vehicle, and upon receiving the stop command, the vehicle-mounted device moves the vehicle to the stop location. (See ¶17.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the Hwang et al. publication.
As to claims 1 and 8,
the Hwang et al. publication discloses a driving support apparatus comprising: 
a communication device configured to be able to at least communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control (see ¶47, where the vehicle 100 receives driving environment information through a communication apparatus; see also  ¶156, where “a getting-off request may be input to the vehicle . . . through various media” and “the getting-off message may be generated by a passenger terminal possessed by a passenger and then received by a communication unit of the vehicle . . .”); and 
a processor (see ¶50) configured to 
determine, upon receiving a stop request by a passenger who is 
riding in the vehicle from a mobile terminal of the passenger or the vehicle-mounted device of the vehicle through the communication device, a stop location in accordance with the stop request (see ¶16, where the Hwang et al. publication discloses “searching a getting-off spot, when a getting-off request is generated by a passenger boarded in the vehicle, in response to the getting-off request”; see also ¶17, where “a getting-off request with respect to the vehicle is received from at least one of the passenger terminals”); 
generate a driving route of the vehicle from a present location of the 
vehicle to the stop location (see ¶17, where “a predetermined spot corresponding to . . . the getting-off request to the regular route as a third stop”); and
	calculate a stop time required to stop the vehicle at the stop location, based on the driving route to the stop location (see ¶166, where the remaining distance and/or the remaining time to the get off spot is calculated and a notification message sent out before reaching the get off spot.)
The Hwang et al. publication does not specifically disclose that when the stop time is less than an allocated time for the stop request, send a stop command for moving the vehicle to the stop location to the vehicle-mounted device of the vehicle through the communication device.  
The Hwang et al. publication, on the other hand, implicitly suggests that once the passenger reads/approves the notification which indicates the remaining time to the get off spot, a stop command is sent for a predetermined spot corresponding to the getting-off request as a third/an additional stop. (See ¶17.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Hwang et al. publication such that when the stop time is less than an allocated time for the stop request, send a stop command for moving the vehicle to the stop location to the vehicle-mounted device of the vehicle through the communication device, as suggested by the Hwang et al. publication, in order to provide convenience to each of passengers and drivers, together with a transportation service.

As to claim 2,
the Hwang et al. publication a memory that stores a destination and a target arrival time of another passenger who is riding in the vehicle (see ¶153 for “a memory provided in the vehicle 840”), wherein the processor generates a second driving route for moving the vehicle from the present location of the vehicle to the destination of the other passenger via the stop location, and the processor calculates an expected arrival time at which the vehicle is expected to arrive at the destination of the other passenger, after the vehicle has stopped at the stop location, based on the second driving route, and determines the allocated time in accordance with a margin time between the expected arrival time and the target arrival time.  (See ¶17.)


As to claim 4,
the Hwang et al. publication makes multiple stops. (See ¶17 and ¶96 – ¶100.)  The Hwang et al. publication also discloses upon receiving a signal indicating that the passenger has exited the vehicle stopping at the stop location from the mobile terminal of the passenger or the vehicle-mounted device of the vehicle through the communication device, the processor sends a signal for displaying a remaining stop time of the vehicle on the mobile terminal of the passenger to the mobile terminal of the passenger through the communication device. (See ¶17 and ¶133.)  

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667